Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 02/15/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2,4-13, 15-19, 23-24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ramu (US PG Pub 2005/0151437).
	As to independent claim 1, Ramu teaches an electric machine comprising: a housing (500); a radial motor (501, 502) located inside the housing (500), the radial motor (501, 502) configured to produce radial flux in a first direction, the radial flux influences a first magnetic unit (522) to produce a first torque on a rotor arm (see core, figure 5A) attached to a shaft (511); an axial motor (504, 503 and 508, 507) located inside the housing (500), the radial motor (501, 502) configured to produce axial flux in a second direction, the axial flux influence a second magnetic unit (524, 528) to produce a second torque on the rotor arm (see core, figure 5A) attached to the shaft (511); and a controller or load (power converter, see paragraph [0084], [0089], [0107-0108]) configured to independently control the first torque and the second torque as shown in figures 5A, 5B.  
As to claim 2/1, Ramu teaches wherein the controller (power converter, see paragraph [0084]) controls d-axis current and q-axis current applied to at least one of the radial motor, the axial motor, or a combination thereof to reduce torque oscillation on the shaft (see paragraph [0099], [0106, 0108], [0126]).  
As to claim 4/1, Ramu teaches wherein the radial motor (501, 502) comprises an induction motor as shown in figure 5A, (see paragraph [0139], [0146]).  
As to claim 5/1, Ramu teaches wherein the radial motor (501,502) comprise of a wound-field synchronous motor as shown in figure 5A, 6A, (see paragraph [0083-0084], [0109-0110]).  
As to claim 6/1, Ramu teaches wherein the radial motor (501, 502) comprises of a DC motor (see paragraph [0109]).  
As to claim 7/1, Ramu teaches wherein the radial motor (501, 502) comprises of a universal motor (see paragraph [0085], [0090], [0142]).  
As to claim 8/1, Ramu teaches wherein the radial motor (501, 502) comprises of a reluctance motor (see paragraph [0013-0014], [0084], [0088]).  
As to claim 9/1, Ramu teaches further comprising two or more axial motors (503, 504 and 507, 508) within the housing (500) as shown in figures 5A, 6A.  
As to claim 10/1, Ramu teaches wherein the axial motor (503, 504 and 507, 508) comprises an induction motor (see paragraph [[0139], [0146]).  
As to claim 11/1, Ramu teaches further comprising a transverse-flux motor(507, 508) within the housing (500), the transverse-flux motor (507, 508) produces transverse flux (see figure 5B) in a third direction, the transverse flux influences a third magnetic unit (527) to generate a third torque on the rotor arm (see core, figure 5B) attached to the shaft (511) as shown in figure 5B.  
As to independent claim 12, Ramu teaches a propulsion system, comprising: a housing (500); a radial motor (501, 502) located in the housing (500), the radial motor (501, 502) configured to produce radial flux in a first direction, the radial flux influences a first magnetic unit (522) to produce a first torque on a rotor arm (see core, see figure 5A) attached to a shaft (511); an axial motor (503, 504 and 507, 508) located in the housing (500), the radial motor (501, 502) configured to produce axial flux in a second direction, the axial flux influence a second magnetic unit (524, 528) to produce a second torque on the rotor arm (see core, figure 5A) attached to the shaft (511); and a controller (power converter, see paragraph [0084], [0089], [0107-0108]) configured to independently control the first torque and the second torque as shown in figures 5A, 5B.  
As to claim 13/12, Ramu teaches wherein the controller (power converter, see paragraph [0084]) controls d-axis current and q-axis current applied to at least one of the radial motor, the axial motor, or a combination thereof to reduce torque oscillation on the shaft (see paragraph [0099], [0106, 0108], [0126]).  
As to claim 15/12, Ramu teaches wherein the radial motor (501, 502) comprises an induction motor as shown in figure 5A, (see paragraph [0139], [0146]).  
As to claim 16/12, Ramu teaches wherein the axial motor (503, 504 and 507, 508) comprises an induction motor (see paragraph [[0139], [0146]).    
As to claim 17/12, Ramu teaches further comprising two or more axial motors (503, 504 and 507, 508) within the housing (500) as shown in figures 5A, 6A.  
As to claim 18/12, Ramu teaches further comprising a transverse-flux motor(507, 508) within the housing (500), the transverse-flux motor (507, 508) produces transverse flux (see figure 5B) in a third direction, the transverse flux influences a third magnetic unit (527) to generate a third torque on the rotor arm (see core, figure 5B) attached to the shaft (511) as shown in figure 5B.  
As to independent claim 19, Ramu teaches a method of producing torque on a shaft for a propulsion system, the method comprising: receiving a first current at a radial motor (501, 502) having a rotor arm (see core, figure 5A) attached to the shaft (511), wherein the radial motor (501, 502) is positioned in a housing (500); producing radial flux in a first direction in response to the first current; generating a first torque on the rotor arm (see core, figure 5A) based on the radial flux interacting with a first magnetic unit; receiving a second current at an axial motor (503, 504 and 507, 508), wherein the axial motor (503, 504 and 507, 508) is positioned in the housing (500); producing axial flux in a second direction; and generating a second torque on the rotor arm (see core, figure 5A) based on the axial flux interacting with a second magnetic unit (524, 528) as shown in figures5A, 5B.  
As to claim 23/19, Ramu teaches further comprising operating the propulsion system in a boost mode by: setting the first current at a first maximum value; and setting the second current at a second maximum value (see paragraph [0060, 0086, 0107, 0126].  
As to claim 24/19, Ramu teaches further comprising operating the propulsion system in a coast mode by: selectively reduce or de-energize the first current or the second current, or a combination thereof (see paragraph [0084, 0089, 0107-0108, 0122].  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ramu (US PG Pub 2005/0151437) as applied in claims 1 and 12above, and further in view of Toot (US PG Pub 2011/0148237).
As to claims 3/1, 14/12, Ramu teaches the claimed limitation as discussed above except wherein the radial motor or the axial motor is replaced with a gear set.  
However Toot teaches wherein the radial motor (260) or the axial motor (259) is replaced with a gear set (204, 208, 210) as shown in figure 3, (see paragraph [0049-0051], for the advantageous benefit of providing a greater control over the resultant direction of applied torque.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Ramu by using the radial motor or the axial motor is replaced with a gear set, as taught by Toot, to provide a greater control over the resultant direction of applied torque.
Claim(s) 20-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ramu (US PG Pub 2005/0151437) as applied in claim 19 above, and further in view of Chen et al. (US PG Pub 2018/0323665).
As to claim 20/19, Ramu teaches the claimed limitation as discussed above except wherein the first current comprises a first set of d-axis and q-axis currents applied to the radial motor.  
However Chen et al. teaches the first current comprises a first set of d-axis and q-axis currents applied to the radial motor (see paragraph [0053, 0060, 0077, 0080-0084), for the advantageous benefit of providing a greater efficiency of the operation of the propulsion system.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Ramu by using the first current comprises a first set of d-axis and q-axis currents applied to the radial motor, as taught by Chen et al., to provide a greater efficiency of the operation of the propulsion system
As to claim 21/19, Ramu teaches the claimed limitation as discussed above except wherein the second current comprises a second set of d-axis and q-axis currents applied to the axial motor.  
However Chen et al. teaches the second current comprises a second set of d-axis and q-axis currents applied to the axial motor (see paragraph [0053, 0060, 0070, 0077, 0080, 0083-0084], for the advantageous benefit of providing a greater efficiency of the operation of the propulsion system.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Ramu by using the first torque is characterized by a first oscillation amplitude; the second torque is characterized by a second oscillation amplitude; and a sum of the first torque and the second torque is characterized by an integrated oscillation amplitude less than both the first oscillation amplitude and the second oscillation amplitude, as taught by Chen et al., to provide a greater efficiency of the operation of the propulsion system.
As to claim 22/19, Ramu teaches the claimed limitation as discussed above except wherein: the first torque is characterized by a first oscillation amplitude; the second torque is characterized by a second oscillation amplitude; and a sum of the first torque and the second torque is characterized by an integrated oscillation amplitude less than both the first oscillation amplitude and the second oscillation amplitude.  
	However Chen et al. teaches the first torque is characterized by a first oscillation amplitude; the second torque is characterized by a second oscillation amplitude; and a sum of the first torque and the second torque is characterized by an integrated oscillation amplitude less than both the first oscillation amplitude and the second oscillation amplitude (see paragraph [0075, 0086, 0098-0099], for the advantageous benefit of providing a greater efficiency of the operation of the propulsion system.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Ramu by using the first torque is characterized by a first oscillation amplitude; the second torque is characterized by a second oscillation amplitude; and a sum of the first torque and the second torque is characterized by an integrated oscillation amplitude less than both the first oscillation amplitude and the second oscillation amplitude, as taught by Chen et al., to provide a greater efficiency of the operation of the propulsion system.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE A GONZALEZ QUINONES whose telephone number is (571)270-7850. The examiner can normally be reached Monday-Friday: 6:30-2:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUYEN LEUNG can be reached on (571)272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOSE A GONZALEZ QUINONES/           Primary Examiner, Art Unit 2834                                                                                                                                                                                             	November 17, 2022